Name: Commission Regulation (EEC) No 206/83 of 27 January 1983 amending for the second time Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: health;  animal product;  consumption;  trade policy
 Date Published: nan

 28 . 1 . 83 Official Journal of the European Communities No L 26/ 19 COMMISSION REGULATION (EEC) No 206/83 of 27 January 1983 amending for the second time Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 15 (6) and 22 thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas Article 15 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EEC) No 202/81 (*), provides that no refund is to be granted where the products are not of sound and fair marketable quality ; Whereas Commission Regulation (EEC) No 171 /78 (6), as amended by Regulation (EEC) No 1111 /81 (f), provides for additional conditions relating to products of average quality on a Community basis and permit ­ ting the payment of refunds on products of inferior quality to be refused ; Whereas Commission Regulation (EEC) No 3602/82 of 21 December 1982 fixing coefficients for calcula ­ ting levies on pigmeat products other than pig carcases, amending the Annex to Council Regulation (EEC) No 950/68 on the Common Customs Tariff and repealing Regulation (EEC) No 747/79 (8), has amended the wording of the subheadings as well as the description of the products included under these subheadings ; whereas Annex I to Regulation (EEC) No 171 /78 referring to certain products benefitting from the refund should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article I In Annex I to Regulation (EEC) No 171 /78 the description of the products falling within subheadings ex 16.02 B III a) 2 aa) 11 and 22 are hereby replaced by the following descriptions : ' 11 . Hams or loins (excluding collars); parts thereof 22. Collars or shoulders ; parts thereof.' Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . I1) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 282, 1 . 11 . 1975, p. 39 . (4) OJ No L 317, 12. 12. 1979 , p. 1 . 0 OJ No L 21 , 29 . 1 . 1982, p. 23 . ( «) OJ No L 25, 31 . 1 . 1978 , p. 21 . 0 OJ No L 117, 29 . 4. 1981 , p. 7 . (8) OJ No L 376, 31 . 12 . 1982, p. 23 .